Exhibit 10.39

 

THIRD AMENDMENT TO SUPPLY AGREEMENT

 

This Third Amendment to Supply Agreement (this “Amendment”) is dated the 4th day
of May, 2005, and is attached to and made a part of the Supply Agreement dated
as of April 2, 2003, as amended (the “Agreement”), among Midas International
Corporation, a Delaware corporation (“MIC”), Parts Warehouse, Inc., a Delaware
corporation (“PWI”) (collectively “Midas”), and AutoZone Parts, Inc., a Nevada
corporation, successor by assignment to AutoZone, Inc. (“AutoZone”). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 

1.

The second recital of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“WHEREAS, AutoZone and Midas desire to have AutoZone serve as (i) the exclusive
supplier of Midas-brand Products (as hereinafter defined) to any and all current
and future Midas shops, whether franchised or owned and operated by Midas or its
affiliates, located in the United States (collectively, “Midas Shops”), (ii) the
exclusively endorsed full-line automotive aftermarket parts supplier of
non-Midas Stocking Products (as hereinafter defined) to franchised Midas Shops,
(iii) a preferred supplier of Non-Stocking Products (as hereinafter defined) to
Participating Midas Shops (as hereinafter defined), (iv) the exclusively
endorsed supplier of Stocking Exhaust Products (as hereinafter defined) (other
than Specialty Exhaust Products, as hereinafter defined) to franchised Midas
Shops for purchase on a stocking basis, and (v) the exclusive full-line
automotive aftermarket parts supplier of non-Midas Stocking Products and
exclusive supplier of Stocking Exhaust Products (other than Specialty Exhaust
Products) to Midas Shops owned and operated by Midas or its affiliates, all on
the terms and subject to the conditions set forth herein; and”

 

2.

The first sentence of the first paragraph of Section 2 of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Upon the terms and subject to the conditions set forth herein, Midas hereby
appoints AutoZone to serve, during the Supply Term (as defined in Section 8 of
this Agreement), as (i) the exclusive supplier of Midas-brand Products to Midas
Shops, (ii) the exclusively endorsed full-line automotive aftermarket parts
supplier of non-Midas Stocking Products to franchised Midas Shops, (iii) a
preferred supplier of Non-Stocking Products to Participating Midas Shops, (iv)
the exclusively endorsed supplier of Stocking Exhaust Products (other than
Specialty Exhaust Products) to franchised Midas Shops for purchase on a stocking
basis, and (v) the exclusive full-line automotive aftermarket parts supplier of
non-Midas Stocking Products and exclusive supplier of



--------------------------------------------------------------------------------

Stocking Exhaust Products (other than Specialty Exhaust Products) to Midas Shops
owned and operated by Midas or its affiliates. For purposes of this Agreement,
“Specialty Exhaust Products” shall mean all high-performance and specialty
mufflers and exhaust components, including, without limitation, Flowmaster-brand
exhaust products. The foregoing appointments as the exclusively endorsed
full-line automotive aftermarket parts supplier of non-Midas Stocking Products
to Midas Shops (clause (ii) above) and the exclusive full-line automotive
aftermarket parts supplier of non-Midas Stocking Products to Midas Shops owned
and operated by Midas or its affiliates (part of clause (v) above) shall be
expressly contingent upon AutoZone’s pricing and service levels for such
products remaining competitive in the market, as determined by Midas in its
reasonable discretion; provided, however, that AutoZone shall have a period of
thirty (30) days immediately after Midas notifies AutoZone of its election to
rescind the two foregoing exclusive appointments to correct such pricing and/or
service level issues to the reasonable satisfaction of Midas.”

 

3.

The following sentence shall be inserted after the second sentence of Subpart
(i) of Subsection (a) of Section 2 of the Agreement:

 

“Notwithstanding anything contained herein or on Schedule 3 to the contrary,
“Stocking Products” shall specifically exclude any Stocking Exhaust Products.
Rather, AutoZone’s role as the exclusively endorsed supplier of Stocking Exhaust
Products (other than Specialty Exhaust Products) is governed by the Exhaust
Program (as defined and described in Subsection 2(c) below).”

 

4.

The last two sentences of Subpart (iii) of Subsection (a) of Section 2 of the
Agreement are hereby deleted in their entirety and replaced with the following:

 

“AutoZone shall ensure that all Stocking Products are delivered on such
equipment as is necessary to safely and legally unload the Stocking Product
order from the equipment into the Midas Shop’s bays.”

 

5.

The following shall be inserted as a new second paragraph to Subpart (iv) of
Subsection (a) of Section 2 of the Agreement:

 

“Notwithstanding the foregoing, following the date that the Exhaust Program is
implemented in a particular Midas Shop, the minimum order requirement (for
purposes of free freight) applicable to such Midas Shop under the Stocking
Program shall be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION] and the applicable delivery fee for orders failing to meet the
minimum order requirement shall be [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION]. In other words, from and after that date,
AutoZone shall be responsible for the freight charges relating to all shipments
made to such Midas Shop under the Stocking Program, but only to the extent that
the Stocking Program order is greater than or equal to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION] in the aggregate and specifies
delivery to a single Midas Shop location (or other mutually agreed location).

 

2



--------------------------------------------------------------------------------

Such Midas Shop shall be charged a [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION] delivery fee on each Stocking Program order that
does not meet the foregoing [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION] minimum requirement. Such freight charge will be added to
the applicable Stocking Program order’s invoice. There will be no penalty or fee
charged by AutoZone if a Midas Shop participating in the Stocking Program elects
not to place a Stocking Program order on any particular order date or otherwise
in accordance with its applicable order cycle.”

 

6.

Subpart (vii) of Subsection (a) of Section 2 of the Agreement is hereby deleted
in its entirety and replaced with the following:

 

“(vii) Returns. (a) On a semiannual basis during the Supply Term, commencing
with the second quarter of 2005, each Midas Shop shall be entitled to return to
AutoZone for full credit an amount of undamaged Midas-brand Products and
Stocking Exhaust Products (including Code 1 Inventory, as defined in Subsection
2(c)(x)(C) below), in original undamaged packaging, in a dollar amount up to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION] of that
Midas Shop’s total net Midas-brand Product and Stocking Exhaust Product
purchases under the Stocking Program and the Exhaust Program during the previous
four (4) calendar quarters. All returns of Midas-brand Products and Stocking
Exhaust Products (including Code 1 Inventory) shall be picked up by the nearest
local AutoZone Store (as hereinafter defined) or otherwise at AutoZone’s
discretion, at no charge to the Midas Shop. For any Midas Shop that is not
serviced by a local AutoZone Store, AutoZone shall provide a process whereby
returns of Midas-brand Products and Stocking Exhaust Products (including Code 1
Inventory) can be made by the Midas Shop to its servicing AutoZone DC without
charge to Midas or the applicable Midas franchisee.

 

(b)    In addition to and exclusive of the foregoing, AutoZone agrees that,
effective as of May 1, 2005, each Midas Shop shall also be entitled to return to
AutoZone, for full credit at the [CONFIDENTIAL PORTION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION] price from AutoZone and without limitation, all
undamaged non-Midas Stocking Products and all non-exhaust Non-Stocking Products,
in original undamaged packaging, purchased at any time during the Supply Term,
but only to the extent that such products are then stocked, or normally stocked,
by AutoZone in its retail outlets.

 

(c)    After the completion of the lift of the Code 2 Inventory (as defined in
Subsection 2(c)(x)(B) of this Agreement) at a particular Midas Shop as described
in Subsection 2(c)(x)(B) below, any and all Code 2 Inventory remaining at such
Midas Shop shall no longer be eligible for return to AutoZone pursuant to this
Agreement.”

 

3



--------------------------------------------------------------------------------

7.

The following shall be inserted as a new Subpart (ix) of Subsection (a) of
Section 2 of the Agreement:

 

“(ix) On or before September 1, 2005, AutoZone shall develop, implement, perform
and complete a Midas Dealer Ride Control Changeover Program for the Midas System
(the “Ride Control Program”). The Ride Control Program shall provide for (a) the
elimination of Midas-brand and Evergard-brand shocks and struts (collectively,
“Midas Shocks & Struts”) from the Midas System and (b) the replacement of the
eliminated Midas Shocks & Struts with Gabriel-brand G-Force shocks and struts
(collectively, “Gabriel Shocks & Struts”). The Gabriel Shocks & Struts shall
initially have the same pricing as the eliminated Midas Shocks & Struts
(although AutoZone shall thereafter have the right to adjust such pricing from
time to time in accordance with Section 2(a)(v) of this Agreement). AutoZone
shall provide each Midas Shop with two options under the Ride Control Program.
Under the first option, a Midas Shop shall be entitled to have AutoZone
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION]. Under
this option, a Midas Shop shall not be entitled to return to AutoZone for credit
any remaining Midas Shocks & Struts in its inventory following the completion of
the foregoing lift. Under the second option (i.e., for all Midas Shops not
electing the first option), Midas Shops shall be entitled to a [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION] discount from AutoZone
on all Gabriel Shocks & Struts purchased under the Stocking Program prior to
December 31, 2005. Any Midas Shop choosing this option shall not be entitled to
return any Midas Shocks & Struts to AutoZone. All other terms and conditions of
the Ride Control Program shall be mutually agreed to by Midas and AutoZone.”

 

8.

Subpart (iv) of Subsection (b) of Section 2 of the Agreement is hereby amended
by deleting from the end of the first sentence thereof the phrase “less a
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION]
off-invoice allowance”.

 

9.

The following shall be inserted as a new Subsection (c) of Section 2 of the
Agreement:

 

“(c)         Exhaust Program. The parties agree that a new exhaust program will
be implemented under which AutoZone shall serve as the exclusively endorsed
supplier of Stocking Exhaust Products (other than Specialty Exhaust Products) to
franchised Midas Shops for purchase on a stocking basis and the exclusive
supplier of Stocking Exhaust Products (other than Specialty Exhaust Products) to
Midas Shops owned and operated by Midas or its affiliates (the “Exhaust
Program”). The Exhaust Program will be implemented on a region-by-region basis,
with each region being defined, for purposes of this Section 2(c), as a
respective delivery area of an AutoZone DC (an “Exhaust Region”). Midas and
AutoZone shall work together to complete the conversion of the entire Midas
System to the new Exhaust Program by December 31, 2005. Accordingly, the Midas
exhaust program currently in effect shall remain in place in each Exhaust Region
until the completion of the conversion to the Exhaust Program in such Exhaust
Region. The parties agree that, subject to the terms and conditions of this
Agreement, Midas shall have and exercise ultimate control and sole
decision-making authority with respect to all aspects of the implementation of
the Exhaust Program and the transition of the Midas Shops thereto.

 

 

(i)

Stocking Exhaust Product Inventory. Under the Exhaust Program, Midas Shops shall
be entitled to place, in the manner described in Subsection 2(c)(ii) below,

 

4



--------------------------------------------------------------------------------

and AutoZone shall receive and fill, orders for such types and quantities of
Stocking Exhaust Products as the Midas Shop may require from time to time during
the Supply Term to be delivered, in the manner described in Subsection 2(c)(iii)
below, on a weekly basis (or otherwise as mutually agreed). For purposes of this
Agreement, “Stocking Exhaust Products” shall mean the complete line of exhaust
SKUs manufactured or offered for sale from time to time by ArvinMeritor, Inc.
(“Arvin”) and/or such other exhaust manufacturer(s) or vendor(s) as AutoZone may
hereafter select; provided, however, that such other exhaust manufacturer(s)
and/or vendor(s) carry substantially the same depth and breadth of exhaust SKUs
as carried by Arvin.

 

 

(ii)

Orders. Each Midas Shop shall have the right to place Exhaust Program orders
with AutoZone on a weekly basis (or on a scheduled semi-weekly or bi-weekly
basis if mutually agreed to by AutoZone and the applicable Midas Shop). Each
Midas Shop shall be informed of its scheduled delivery time and date, and the
date and time after which any Exhaust Program orders received from a Midas Shop
will not be shipped with the next shipment (the “Exhaust Order Cut-Off Time”).
The scheduled delivery time and date and the Exhaust Order Cut-Off Time may be
adjusted by AutoZone from time to time in its sole discretion upon prior written
notice to the affected Midas Shop. Exhaust Program orders shall be placed by
Midas Shops, and processed by AutoZone, separately from Stocking Program orders.

 

 

(iii)

Delivery. AutoZone shall make deliveries under the Exhaust Program on a
scheduled weekly basis (or on a scheduled semi-weekly or bi-weekly basis if
mutually agreed to by AutoZone and the applicable Midas Shop). Exhaust Program
orders shall be shipped by AutoZone separately from Stocking Program orders.
Delivery shall be made to the location of the Midas Shop placing the order (or
such other location(s) as may be mutually agreed to between AutoZone and Midas
or the Midas franchisee). The frequency of Exhaust Program deliveries for a
particular Midas Shop (or other specified location) shall be weekly, unless
mutually agreed otherwise between AutoZone and Midas or the applicable Midas
franchisee. Subject to Section 14(a) of this Agreement, AutoZone shall deliver
(either directly through the use of AutoZone’s own fleet or through third party
carriers) all orders under the Exhaust Program in accordance with Schedule 5.1
attached hereto and incorporated herein by reference. For those Midas Shops that
are not listed on Schedule 5.1 hereto, AutoZone shall deliver (either directly
through the use of AutoZone’s own fleet or through third party carriers) all
orders under the Exhaust Program in accordance with the following timetable:

 

AutoZone DC servicing Midas Shop

--------------------------------------------------------------------------------

  

Delivery Requirement from Exhaust

Order Cut-Off Time

--------------------------------------------------------------------------------

Lavonia, GA

   2-3*

Lexington, TN

   2-3*

Danville, IL

   3-4*

Zanesville, OH

   2-3*

Lafayette, LA

   2-4*

Dallas, TX

   3-4*

Phoenix, AZ

   4*

Ontario, CA (excl. Alaska and Hawaii)

   3-5*

Ontario, CA (Alaska and Hawaii only)

   8*

 

*

Based on business days. Delivery must be made by 5:00 p.m. local time on the
scheduled delivery date.

 

5



--------------------------------------------------------------------------------

Such deliveries shall occur during the applicable Midas Shop’s (or other
specified location’s) normal hours of operation. Midas Shops may also have the
option of receiving Stocking Program orders on a night drop delivery basis, if
agreed to by AutoZone. AutoZone shall use commercially reasonable efforts to
establish a Stocking Program delivery schedule that is compatible with, and
takes into account, the business needs of Midas, the applicable Midas franchisee
and AutoZone. AutoZone shall ensure that all Stocking Exhaust Products are
delivered on such equipment as is necessary to safely and legally unload the
Stocking Exhaust Product order from the equipment into the Midas Shop’s bays.

 

 

(iv)

Freight Terms. Exhaust Program orders placed by Midas Shops participating in the
Exhaust Program shall be subject to the following freight terms:

 

Exhaust Program Order Total

--------------------------------------------------------------------------------

  

Freight Terms

--------------------------------------------------------------------------------

Less than [CONFIDENTIAL PORTION

OMITTED AND FILED SEPARATELY

WITH THE COMMISSION]

  

Exhaust Program order will be shipped freight

collect, with a shipping fee of no more than

[CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE

COMMISSION]*

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION]

  

Exhaust Program order will be charged a shipping

fee of [CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION] of the Exhaust Program order

invoice total.

Equal to or greater than [CONFIDENTIAL

PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION]

  

Exhaust Program order shipped freight prepaid.

 

*    The shipping fee cap may be adjusted by AutoZone from time to time in its
reasonable discretion to account for inflation and fuel cost increases.

 

6



--------------------------------------------------------------------------------

Midas Shops participating in the Exhaust Program shall be entitled to combine
Exhaust Program orders for delivery to a single Midas Shop, with AutoZone
providing separate billing for each Midas Shop participating in the combined
order, and with the applicable freight charge determined based upon the value of
the combined order total. This option shall be made available not only to Midas
Shops that are under common ownership, but also to Midas Shops that are not
under common ownership. Midas Shops selecting this option shall be responsible
for the delivery of individual orders to the applicable Midas Shops.

 

There will be no penalty or fee charged by AutoZone if a Midas Shop
participating in the Exhaust Program elects not to place an Exhaust Program
order on any particular order date or otherwise in accordance with its
applicable order cycle.

 

 

(v)

Pricing. AutoZone shall provide the Midas Shops with competitive pricing on
Stocking Exhaust Products. AutoZone’s pricing on Stocking Exhaust Products to
Midas Shops participating in the Exhaust Program shall be no greater than (a)
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION], in the
case of Stocking Exhaust Products purchased on a stocking basis at any time
during the term of this Agreement, and (b) [CONFIDENTIAL PORTION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION], in the case of Stocking Exhaust Products
purchased on a hot shot basis during the one (1) year period commencing on May
1, 2005, and ending on April 30, 2006. For purposes of this Agreement, “Arvin
Base” shall be defined as Arvin’s published base price for the Stocking Exhaust
Products.

 

Notwithstanding the foregoing, in the event that (a) there is a material change
in AutoZone’s cost of servicing the Exhaust Program hereunder, (b) Arvin
discontinues publishing the Arvin Base for any reason, including, without
limitation, cessation of business bankruptcy, merger or acquisition, or (c)
AutoZone selects a vendor other than Arvin for the Exhaust Program for any
reason, the parties shall negotiate in good faith, during a period of thirty
(30) days after AutoZone notifies Midas of such circumstances (such notification
to be no greater than five (5) days after the occurrence of such event), to
reach agreement on any new terms precipitated by the change (including, without
limitation, pricing). If an agreement is not reached by the parties within such
period, either party shall have the right to terminate the Exhaust Program upon
ten (10) days’ prior written notice to the other.

 

 

(vi)

Hot Shot Deliveries. Stocking Exhaust Products shall also be made available to
certain Midas Shops by AutoZone under the Hot Shot Program described in Section
2(b) of this Agreement. Those Midas Shops to which AutoZone is commercially able
to make same-day deliveries from the twenty-five (25) AutoZone hub stores listed
on Schedule 5.2 attached hereto and incorporated herein by reference shall be
entitled to purchase Stocking Exhaust Products under the Hot Shot Program.
AutoZone shall expand the sale of Stocking Exhaust

 

7



--------------------------------------------------------------------------------

Products under the Hot Shot Program (“Exhaust Hot Shot Coverage”) to
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION]
additional AutoZone hub stores to be determined by AutoZone (the “Initial
Expansion”), and may expand Exhaust Hot Shot Coverage to [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION] additional AutoZone hub stores
on the following basis: if AutoZone determines that Exhaust Hot Shot Coverage
meets AutoZone’s internal criteria for return on investment in all of the stores
in the Initial Expansion, AutoZone will add Exhaust Hot Shot Coverage in
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION]
additional AutoZone hub stores to be determined by AutoZone (the “Second
Expansion”); and if AutoZone determines that Exhaust Hot Shot Coverage meets
AutoZone’s internal criteria for return on investment in all stores in the
Second Expansion, AutoZone will add Exhaust Hot Shot Coverage in [CONFIDENTIAL
PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION] additional AutoZone
hub stores to be determined by AutoZone (the “Third Expansion”). AutoZone
reserves the right (a) to determine, in its sole discretion, whether the Exhaust
Hot Shot Coverage in any AutoZone hub store meets AutoZone’s internal criteria
for return on investment, and (b) to eliminate Exhaust Hot Shot Coverage in any
AutoZone hub store where such criteria are not met.

 

Notwithstanding the foregoing, commencing with the second quarter of 2006,
AutoZone shall be required to pay to MIC a penalty (the “Hub Store Penalty”) for
each quarter in which AutoZone operates, on a continuous basis, fewer than
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION] AutoZone
Exhaust Hub Stores (as hereinafter defined). For purposes of this Agreement,
“AutoZone Exhaust Hub Store” shall mean an AutoZone hub store located within the
U.S. which continuously maintained (and made available to Midas Shops for
purchase under the Hot Shot Program) during the quarter in question an inventory
of Stocking Exhaust Products covering no less than [CONFIDENTIAL PORTION OMITTED
AND FILED SEPARATELY WITH THE COMMISSION] complete exhaust systems. The Hub
Store Penalty shall be due and payable within thirty (30) calendar days after
the end of the quarter to which such payment relates, and shall be calculated as
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION].

 

 

(vii)

Invoices and Payment Terms. Unless otherwise agreed between AutoZone and Midas
or the applicable Midas franchisee, AutoZone shall invoice each Midas Shop
separately for its purchases under the Exhaust Program. In addition, Exhaust
Program orders shall be invoiced by AutoZone separately from Stocking Program
orders. The payment terms for each Midas Shop under the Exhaust Program shall be
the same as those provided to such Midas Shop under the Stocking Program.

 

8



--------------------------------------------------------------------------------

 

(viii)

Returns. The right of each Midas Shop participating in the Exhaust Program to
return Stocking Exhaust Products to AutoZone is included within the Stocking
Program’s return program described in Subsection 2(a)(vii) above.

 

 

(ix)

Performance Guarantees. Except as provided below and subject to Section 14(a) of
this Agreement, AutoZone shall guarantee that each Exhaust Program order placed
by a Midas Shop before the Exhaust Order Cut-Off Time is delivered by 5:00 p.m.
local time in accordance with the timetable set forth in Schedule 5.1 hereto or
in Subsection 2(c)(iii) above, as applicable. In the event that an Exhaust
Program order placed by a Midas Shop is either not delivered or delivered after
the applicable guaranteed delivery time referenced above, the Midas Shop will be
paid by AutoZone [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION] of the dollar amount of the Exhaust Program order in question. The
foregoing shall be the sole remedy of any Midas Shop for the failure of AutoZone
to deliver an Exhaust Program order to such Midas Shop within the
above-referenced guaranteed delivery time. In addition, notwithstanding the
foregoing, the parties agree that AutoZone shall not be required to pay the
foregoing penalties under the Exhaust Program to a particular Midas Shop until
such time as the Exhaust Program has been implemented in such Midas Shop. Any
Exhaust Program order shipped by AutoZone with a fill rate of less than
[CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION] will be
subject to the foregoing penalty, regardless of the time of delivery.

 

Any penalty imposed upon AutoZone pursuant to this Section 2(c)(ix) shall be
paid at the end of the applicable calendar quarter by AutoZone to Midas or the
applicable Midas franchisee in the form of a credit against future purchases
under the Exhaust Program or in cash if so requested by Midas or the applicable
Midas franchisee. Notwithstanding the foregoing, the performance guarantees and
penalties stated above shall not include (AA) any order by any Midas Shop that
exceeds such Midas Shop’s average Exhaust Program order over the trailing two
calendar quarters by more than 100% in dollar value, or (BB) any order for
Stocking Exhaust Products necessary for the fulfillment of any promotion or
event (other than local promotions and events) promoted by Midas or any of its
franchisees for which AutoZone does not have adequate in-stock quantities of
such Stocking Exhaust Products, but only to the extent that Midas has not
provided AutoZone with at least ninety (90) calendar days’ prior written notice
of such promotion or event and to the extent that the forecast of demand created
by the promotion or event (as determined in the manner provided below) is not
exceeded by 10%. Midas shall provide to AutoZone the prior twelve (12) months’
promotion event calendar relating to Stocking Exhaust Products and the demand
driven by such events. Midas and AutoZone shall mutually agree on a forecast for
each promotion or event.

 

 

(x)

Product Lift and Re-Labeling. As part of the implementation of the Exhaust
Program, AutoZone shall (a) issue a credit to each Midas Shop in order to

 

9



--------------------------------------------------------------------------------

purchase Start-Up Inventory (as hereinafter defined), (b) perform an inventory
lift of the Midas Shops’ Code 2 Inventory, and (c) provide labels for the
re-labeling of the Midas Shops’ Code 1 Inventory.

 

A.        Start-Up Inventory Credit. Concurrently with the shipping and billing
of a particular Midas Shop’s Initial Order(s) (as hereinafter defined), AutoZone
shall issue a credit to such Midas Shop to be used to place such Initial
Order(s) from AutoZone (collectively, “Start-Up Inventory”). The amount of
credit to be issued to each Midas Shop for Start-Up Inventory shall be
determined as follows:

 

Midas Shop’s Annual Net Stocking Exhaust Product

Purchases from AutoZone during Calendar Year 2004

  

Start-Up Inventory

Credit Provided

Less than [CONFIDENTIAL PORTION OMITTED AND

FILED SEPARATELY WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

[CONFIDENTIAL PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

 

The Start-Up Inventory will be valued at no greater than [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION].

 

Each Midas Shop will be required to place initial orders with AutoZone for
Stocking Exhaust Products (each an “Initial Order”), in an aggregate amount
equal to at least the Start-Up Inventory credit to be issued by AutoZone to the
Midas Shop pursuant hereto as follows: one Initial Order in the case of Midas
Shops receiving [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION] in Start-Up Inventory credit, up to two Initial Orders in the case
of Midas Shops receiving [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION] in Start-Up Inventory credit (with the second Initial Order to
be

 

10



--------------------------------------------------------------------------------

placed within three (3) months of the first Initial Order), or up to three
Initial Orders in the case of Midas Shops receiving in Start-Up Inventory credit
(with the second and third Initial Orders to be placed within three (3) months
of the first Initial Order). A Midas Shop shall have the right to specify which
order(s) placed under the Exhaust Program constitute its Initial Order(s) under
this Subsection 2(c)(x)(A). In addition, each Midas Shop shall have the
discretionary right to determine the appropriate mix of Stocking Exhaust
Products for its Start-Up Inventory. All Start-Up Inventory credits must be used
by the Midas Shops for Initial Orders under the Exhaust Program. Any Start-Up
Inventory credits which are not used for Initial Orders under the Exhaust
Program shall be forfeited.

 

AutoZone, Arvin and Midas shall work together to develop a menu of recommended
Stocking Exhaust Product inventory packages for the Midas Shops to use in
developing their Initial Order(s). If a Midas Shop does not elect to order using
the inventory package recommendations, the Midas Shop will be allowed to order
from a list of SKUs that will be developed jointly by AutoZone, Arvin and Midas.

 

B.        Code 2 Inventory Removal. At the time of the Exhaust Program’s
implementation in a particular Midas Shop, AutoZone shall, at its own expense,
perform a removal of current and non-obsolete exhaust products that are (a) held
in the inventory of such Midas Shop at the time of its scheduled removal and (b)
not directly interchangeable with the exhaust products then supplied by Arvin
(collectively, “Code 2 Inventory”). Code 1 Inventory shall not be eligible for
such removal. AutoZone acknowledges that the Code 2 Inventory may consist of
items that are acquired by the Midas Shop after the date hereof. AutoZone shall
coordinate the timing and mechanics of such removal with Midas or the applicable
Midas franchisee. Neither AutoZone nor the Midas Shops shall be required to pay
any fee to the other in connection with the removal of Code 2 Inventory pursuant
to this Subsection 2(c)(x)(B).

 

If a Midas Shop participates in any other third party exhaust vendor’s lift or
removal program with respect to its Code 2 Inventory prior to or during the
Exhaust Program’s implementation in such Midas Shop, the Midas Shop will not be
eligible for the Start-Up Inventory credit described hereinabove.

 

Initial Orders will be delivered by AutoZone to each Midas Shop at a scheduled
time to be mutually agreed upon between AutoZone and Midas or the applicable
Midas franchisee, with the lift of such Midas Shop’s Code 2 Inventory to occur
at a scheduled time thereafter also to be mutually agreed upon between AutoZone
and Midas or the applicable Midas franchisee. Following the completion of the
Code 2 Inventory lift at a particular Midas Shop, such Midas Shop shall not be
permitted to return to AutoZone any of its remaining Code 2 Inventory.

 

11



--------------------------------------------------------------------------------

Except as expressly provided in Subsection 2(c)(x)(A) above, neither the lifted
Code 2 Inventory nor the Initial Order(s) will be eligible for any discounts,
rebates or allowances.

 

C.        Code 1 Inventory Re-Labeling. In addition to the Code 2 Inventory lift
described above, at the time of the Exhaust Program’s implementation in a
particular Midas Shop, AutoZone shall, at its own expense, provide labels for
the re-labeling of exhaust products that are (a) held in the inventory of such
Midas Shop at the time of its scheduled re-labeling and (b) directly
interchangeable with the exhaust products then supplied by Arvin (collectively,
“Code 1 Inventory”). AutoZone shall provide to each Midas Shop, at no additional
cost, a sufficient quantity of labels from Arvin in order to re-label the Code 1
Inventory to make the labeling of such product compatible with the exhaust
products then supplied by Arvin. In all other respects, the Midas Shops will be
responsible for properly re-labeling the Code 1 Inventory. AutoZone acknowledges
that the Code 1 Inventory may consist of items that are acquired by the Midas
Shop after the date hereof. AutoZone shall coordinate with Midas or the
applicable Midas franchisee for the shipping of labels to coincide with the
timing of such re-labeling.”

 

10.

Section 4 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“(a)        Midas. In consideration of the agreements of Midas contained herein,
for the period commencing on the date hereof and ending on termination or
expiration of this Agreement, AutoZone shall pay to MIC, on a monthly basis, an
allowance on all purchases of Stocking Products, Non-Stocking Products and
Stocking Exhaust Products (calculated net of returns, rebates, and allowances,
and excluding purchases of oil, antifreeze, Freon, tools, equipment and Procured
Parts) made by Midas Shops (including company-owned Midas Shops), whether under
the Stocking Program, the Hot Shot Program, or the Exhaust Program during the
month in question (the “Monthly Allowance”). During the period commencing on the
date of this Agreement and ending on April 30, 2005, the Monthly Allowance
percentage shall be [CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION]. During the period commencing on May 1, 2005, and ending on April
30, 2006, the Monthly Allowance percentage shall be [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION]. During the period commencing
on May 1, 2006, and ending on the date of termination or expiration of this
Agreement, the Monthly Allowance percentage shall be [CONFIDENTIAL PORTION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION]. Each Monthly Allowance shall
be due and payable within thirty (30) calendar days after the end of the month
to which such payment relates.

 

(b)        Midas Shops. AutoZone shall pay to the respective Midas Shop, on a
quarterly basis for each quarter during the Supply Term, a rebate on all Product
purchases (calculated net of returns, rebates, and allowances, and excluding
purchases of oil, antifreeze, Freon, tools, equipment and Procured Parts) made
by such Midas

 

12



--------------------------------------------------------------------------------

Shop under the Hot Shot Program during the quarter in question. This rebate will
be calculated as follows:

 

Previous Quarter’s Average Weekly

Purchases*

  

Current Quarter’s Rebate

Percentage

    

Less than [CONFIDENTIAL PORTION

OMITTED AND FILED SEPARATELY

WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

[CONFIDENTIAL PORTION OMITTED

AND FILED SEPARATELY WITH THE

COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

Equal to or greater than [CONFIDENTIAL

PORTION OMITTED AND FILED

SEPARATELY WITH THE COMMISSION]

  

[CONFIDENTIAL PORTION

OMITTED AND FILED

SEPARATELY WITH THE

COMMISSION]

    

 

 

*

The Previous Quarter’s Average Weekly Purchases is calculated by adding the
Stocking Product purchases, the Non-Stocking Product purchases, and the Stocking
Exhaust Product purchases made by a Midas Shop during the previous quarter
(calculated net of returns, rebates, and allowances, and excluding purchases of
oil, antifreeze, Freon, tools, equipment and Procured Parts) and dividing the
sum by the number of weeks in the previous quarter.

 

This quarterly rebate will be based on payments actually received by AutoZone
and will only be paid to Midas Shops whose AutoZone accounts are current and in
good standing at the end of each applicable quarter.

 

13



--------------------------------------------------------------------------------

11.

The following sentence shall be inserted at the end of Section 8 of the
Agreement:

 

“For purposes of the Exhaust Program, the Supply Term shall apply on a Midas
Shop-by-Midas Shop basis, with the applicable commencement date being the date
that the conversion to the Exhaust Program is completed with respect to such
Midas Shop.”

 

12.

Each of the parties hereto hereby represents and warrants that it has the
corporate or other necessary power and authority, and the legal right, to make,
deliver and perform the obligations under this Amendment and the Agreement. Each
party has taken all necessary corporate action to authorize the execution of
this Amendment.

 

13.

The attached Schedule 5.1 and Schedule 5.2 are hereby incorporated into the
Agreement by reference. Accordingly, references to such Schedules are hereby
added to the “List of Schedules and Exhibits” appearing at the end of the
Agreement.

 

14.

This Amendment shall take precedence in the event any terms and conditions of
the Agreement or any other currently existing amendment or addendum thereto
conflicts herewith. Except as provided herein, all other terms and conditions of
the Agreement shall remain in full force and effect and are hereby ratified and
confirmed.

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Supply
Agreement as of the date first above written.

 

 

AUTOZONE PARTS, INC.

 

 

 

MIDAS INTERNATIONAL CORPORATION

 

 

   

By:                                                             

 

By:                                                             

   

Name:                                                        

 

Name:                                                        

   

Title:                                                          

 

Title:                                                          

   

Date:                                                          

 

Date:                                                          

   

 

 

AUTOZONE PARTS, INC.

 

 

 

PARTS WAREHOUSE, INC.

 

 

   

By:                                                             

 

By:                                                             

   

Name:                                                        

 

Name:                                                        

   

Title:                                                          

 

Title:                                                          

   

Date:                                                          

 

Date:                                                          

   

 

14



--------------------------------------------------------------------------------

SCHEDULE 5.1

 

Exhaust Program Delivery Times

 

See Attached Spreadsheet

 

15



--------------------------------------------------------------------------------

SCHEDULE 5.2

 

 

Initial AutoZone Hub Stores Participating in

Hot Shot Program for Stocking Exhaust Products

 

Store #   

                Address

  

            City

   State 5121   

300 NORTH AVE

  

BRIDGEPORT

   CT 5152   

136 ELM ST LINE PLAZA

  

ENFIELD

   CT 1217   

13903 WEST DIXIE HWY

  

NORTH MIAMI

   FL 5247   

255 W TOUHY AVE

  

CHICAGO

   IL 5249   

3577 W GRAND AVE

  

CHICAGO

   IL 2672   

435 N BOLINGBROOK

  

BOLINGBROOK

   IL 2598   

2804 LINCOLNWAY E

  

MISHAWAKA

   IN 1628   

7710 PARALLEL PKWY

  

KANSAS CITY

   KS 1297   

10908 DIXIE HWY

  

LOUISVILLE

   KY 5016   

500 NEW STATE HWY

  

RAYNHAM

   MA 5003   

160 WASHINGTON ST

  

SOMERVILLE

   MA 1837   

7755 LANDOVER ROAD

  

LANDOVER

   MD 5255   

5316 YORK RD

  

BALTIMORE

   MD 2256   

1555 FORT ST

  

LINCOLN PARK

   MI 286   

10871 NEWHALL FERRY

  

ST LOUIS

   MO 5261   

977 BLOOMFIELD AVE

  

CLIFTON

   NJ 5110   

1110 ULSTER AVE

  

KINGSTON

   NY 5283   

1295 DEER PARK AVE

  

N BABYLON

   NY 1791   

103 2ND ST

  

ELYRIA

   OH 1795   

2940 W SYLVANIA AV

  

TOLEDO

   OH 1849   

725 N. HANOVER ST

  

CARLISLE

   PA 5293   

8966 FRANKFORD AVE

  

PHILADELPHIA

   PA 1808   

106 S WATER AVE

  

SHARON

   PA 9801   

4394 SUMMER AVE

  

MEMPHIS

   TN 982   

7623 GRANBY

  

NORFOLK

   VA

 

16